Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Waters on 12/15/2021.
The application has been amended as follows: 
Claim 1, line 4,
Claim 3, line 3, after “metal” and before “from”, delete “chosen” and insert “selected”.
Claim 16, line 3, after “metal” and before “from”, delete “chosen” and insert “selected”.
Claim 16, line 5, after “or” and before “layered”, delete “compositionally”.
Claim 23, line 4, before “layered”, delete “compositionally”.

Reasons for Allowance
The present claims are allowable over the “closest” prior art Elsbernd et al. (US 2018/0312698 A1).
Elsbernd discloses an article comprising a liquid and ice repellant layer (paras 0001, 0014, 0022) on a metal or polymeric substrate (paras 0072-0073).
Elsbernd discloses the repellant layer can be applied as multiple layers, where each layer would have a thickness of 250 nm to 5 microns (para 0062). This overlaps the claimed overall thickness of the coating. The repellent layer comprises 0.005-50% fluorochemical (i.e. icephobic material addition) (paras 0025-0026) and non-fluorinated polymer binder resin (para 0048). Elsbernd further discloses the non-flourinated polymer binder resin having a Shore A 
Elsbernd further discloses ice adhesion of less than 325 kPa (para 0018) and that the contact angle for water of the repellant layer is at least 90 degrees (para 0019). 
However, Elsbernd does not disclose that the polymeric coating compositionally graded or layered to be anisotropic in a deposition layer and thus not homogenous in the deposition direction as required in all the present claims. Elsbernd also does not disclose the repellant layer comprising a first and second cured chemical composition having different chemical compositions, the second chemical composition layer having an ice adhesion after 5 cycles as claimed, or that the article is non-isotropic as required in all the present claims, that the article exhibits no failure after exposure as required in present claim 16 or that the article has pull-off strength as required in present claims 1 and 16. Elsbernd also does not disclose the polymeric coating comprising a biocidal powder addition as required in all the present claims and does not disclose the article displaying a radius of no growth as claimed as required in present claims 1 and 16.
Thus it is clear that Elsbernd, either alone or in combination, does not disclose or suggest the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787